

	

		II

		109th CONGRESS

		1st Session

		S. 1550

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To extend until September 30, 2008, changes

		  to requirements for admission of nonimmigrant nurses in health professional

		  shortage areas made by the Nursing Relief for Disadvantaged Areas Act of 1999,

		  and for other purposes.

	

	

		1.Extension for changes to

			 requirements for admission of nonimmigrant nurses in health professional

			 shortage areas

			Section 2 of the Nursing Relief for

			 Disadvantaged Areas Act of 1999 (8 U.S.C. 1182 note) is amended—

				(1)in the section heading, by striking

			 4-year and inserting

			 specified; and

				(2)by striking subsection (e) and inserting

			 the following:

					

						(e)Limiting

				Application of Nonimmigrant Changes to specified periodThe amendments made by this section shall

				apply to classification petitions filed for nonimmigrant status only during the

				period—

							(1)beginning on the date that interim or final

				regulations are first promulgated under subsection (d); and

							(2)ending on September 30,

				2008.

							.

				2.Exemption from

			 administrative procedure act

			The requirements of chapter 5 of title 5,

			 United States Code (commonly known as the Administrative Procedure

			 Act) or any other law relating to rulemaking, information collection,

			 or publication in the Federal Register, shall not apply to any action to

			 implement the amendments made by section 1 to the extent that the Secretary of

			 Homeland Security, the Secretary of Labor, or the Secretary of Health and Human

			 Services determines that compliance with any such requirement would impede the

			 expeditious implementation of such amendments.

			

